             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 1 of 10




           EXHIBIT 19
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
   Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 2 of 10



                          UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS                      MDL No. 2741
LIABILITY LITIGATION
                                             Case No. 16-md-02741-VC

This document relates to:
Stevick v. Monsanto (3:16-cv-2341)




                              EXPERT REPORT OF

                          DR. ANDREI R. SHUSTOV
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 3 of 10



                                           OFFICIAL REPORT

                                    ELAINE STEVICK VS. MONSANTO



Prepared by: Andrei Shustov, M.D.

I met with Ms. Stevick and her husband on November 7, 2018 in Seattle. During our encounter I had a
chance to conduct a full medical interview and comprehensive physical exam. I also reviewed extensive
medical records provided to me prior to our meeting, including but not limited to Medical History,
Family History, Social History, Laboratory Studies, Imaging Studies, Pathology Reports, and other medical
providers assessments. Below, please find the complete report of my findings and conclusions.




                                                   1
                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 4 of 10




PAST MEDICAL HISTORY




CURRENT MEDICATIONS




FAMILY HISTORY




                                              2
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 5 of 10




SOCIAL HISTORY

Ms. Stevic’s does not report specific exposure to known industrial, agricultural, household, military
carcinogens or ionizing radiation while growing up. She worked most of her career with autistic and
mentally disabled children and does not report occupational carcinogens exposure as well. She never
smoked cigarettes or used recreational drugs. She drinks alcohol socially and was never a heavy drinker.



SPECIAL EXPOSURE HISTORY

Ms. Stevick reports extensive exposure to Roundup. She “loves gardening”. In 1989 she started using
Roundup to control unwanted vegetation in her garden and some other areas on the property (new
lawn), as suggested by her landscaper. From 1989 through 2014, she was spraying Roundup once a
month for 10 months a year (March through December). She did not use any protective ware or barriers
(gloves, face shields, goggles or other) having been told “it’s safe”. She reports frequent spills on her
hands while diluting Roundup concentrate and inhalation when spraying in the wind. She discontinued
the use after she learned of her lymphoma diagnosis.



PHYSICAL EXAM




                                                    3
                         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 6 of 10




GENERAL CHARACTERIZATION OF DIFFUSE LARGE B-CELL LYMPHOMA (DLBCL)

   1. DLBLC is an aggressive cancer of immune cells, called B-lymphocytes. It is one of the many types
      of B-cell lymphomas and represents the most common lymphoma in adults with the annual
      incidence of approximately 5.5 new diagnoses per 100,000 men/women. The number of
      patients dying from DLBCL per year approximates 1.8 per 100,000 men/women. Both, young
      and older adults can develop DLBCL, but it is more common in patients over the age of 60 years.

   2. The causes of DLBCL are unknown in the majority of patients. However, numerous
      environmental factors, exposures to industrial, military, agricultural or household chemical
      agents, exposure to ionizing radiation, immunodeficiency states, and autoimmune conditions
      are known to increase the individual’s risk of developing and potentially causing lymphomas,
      including DLBCL.

   3. In most patients, DLBCL originates in one of the body’s lymph nodes (structures that harbor
      immune cells) and spreads rapidly without treatment to affect numerous lymph nodes and
      frequently other organs. Any organ in human body can be affected and compromised by DLBCL.
      Patients frequently develop systemic symptoms (fevers, night sweats, weight loos) as a result of
      severe inflammation in the body. Without quick identification and urgent proper treatment, the
      affected individuals would die from their disease within months of being diagnosed.

   4. The combination chemotherapy consisting of cyclophosphamide, doxorubicin, vincristine and
      prednisone, with addition of rituximab (R-CHOP) represents the current standard of care for
      DLBCL. Patient have to undergo at least 6 cycles of therapy to obtain the best chance of curing
      DLBCL (early stage disease might be treated with 3-4 cycles of chemotherapy with addition of
      radiation therapy). This regimen is expected to cure 65-75% of patients diagnosed with DLBCL.
      Other regimens exist to treat DLBCL but are utilized far less commonly than R-CHOP. There is
      significant heterogeneity in DLBCL at genetic, biologic, and clinical levels. Therefore, the
      probability of cure in the particular patient will depend on the specific characteristics of
      individual lymphomas (mutations in tumor cells), clinical features at presentation (such as stage
      of lymphoma at diagnosis, International Prognostic Index score - IPI, severity of organ
      involvements, etc.), and ability of the patient to withstand high toxicities of chemotherapy
      required for cure.

   5. R-CHOP or similar combination chemotherapy regimens (including the one that Ms. Stevic
      received) present significant toxicities. The acute toxic effects (while on and shortly after the

                                                    4
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 7 of 10



         treatment) include but not limited to nausea, vomiting, fatigue, anorexia, constipation,
         extremely low immune system with risk of severe life-threatening infections, low blood counts
         with risk of major bleeding, nerve damage (neuropathy), anxiety, mood disturbance,
         sleeplessness, hair loss, “chemo-brain”. Long lasting or late toxicities (long after finishing
         treatment) include persistent nerve ending damage (numbness), loss of bone strength
         (osteoporosis), heart failure, and possibility of secondary cancers (caused by chemotherapy or
         radiation).

   6. PCNSL is a rare form of NHL that represents 4% of brain tumors (Villano JL et al; Br J Cancer.
      2011;105(9):1414) and are classified as DLBCL in 95% of cases (Ferreri AJ. Blood 2011 118:510-
      522). They represent 4-6% of all extra-nodal NHL (lymphomas originating outside of nodal
      structures. Clinical behavior of PCNS DLBCL is typically very aggressive with rapid deterioration
      and demise of patients without urgent therapy. Prognosis of PCNSL patients is assessed using
      variety of prognostic scores. One of these looks at age (>60), performance status, LDH
      (elevated), cerebrospinal fluid protein (elevated), and intra-paranchymal disease, giving patients
      one point for each of these if applicable. Ms. Stevick was over 60 at diagnosis, with declining
      performance status, and deep brain disease, giving her 3 out of 5 risk factors on this prognostic
      tool (Ferreri AJ et al; J Clin Oncol 2003;21(2):266-272). Two-year overall survival for patients with
      3 factors is estimated at 48% based on this score. Another prognostic score published by Abrey
      et al (J Clin Oncol 2006;24(36):5711-5715) looked at age and performance status to stratify
         patients into 3 groups. Age cutoff in this study was 50 years (Ms. Stevick was >60 at initial
         diagnosis) and her performance status based on the Karnofsky scale that this paper utilized
         was >70. This puts her into an intermediate risk with a median overall survival of 3.2 years.




ANALYSIS OF MS. STEVIC’S RISKS FOR DEVELOPING DLBCL

I thoroughly and carefully reviewed Ms. Stevick’s records and took comprehensive history during our
encounter both of which served as basis of my assessment below.



   1.




                                                    5
                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 8 of 10




5. Ms. Stevick had very significant exposure to Roundup – an agricultural herbicide. His use of
   Roundup was both, intensive (large quantities and with no barrier to prevent
   absorption/inhalation) and prolonged (~25 years). While using Roundup she wore no protective
   accessories or used no shielding. Based on available evidence, Roundup exposure is associated
   with increased risk of developing non-Hodgkin lymphomas. It is my conclusion that Ms. Stevic’s
   exposure to Roundup is not only sufficient but exceeds the exposure that is reported to either
   cause and significantly increase one’s risk of developing non-Hodgkin lymphoma. Moreover, I
   did not identify a single additional known frisk factor that could be contributory to causing or
   accelerating lymphomagenesis in Mr. Stevick’s case.




     DISCUSSION OF MS. STEVIC LYMPHOMA CAUSATION


•    The link between exposure to pesticides and lymphoma development has been reported by
     numerous investigators. In a Meta-Analysis by Schinasi and Leon, investigators reviewed and
     analyzed reports published in English between 1980 and 2014. The studies that were analyzed in
     this Meta-Analysis were performed in the US, Canada, Europe, Australia, and New Zealand. Out
     of 858 articles, 44 were selected for qualitative analysis. Twenty articles provided estimated
     association between exposure to herbicide chemical groups or active ingredients and lymphoma
     development. Four articles provided association with fungicides, and 17 articles – with
     insecticides. Several of the papers included in this analysis reported specifically on glyphosate
     (Cantor et al, 1992; Hardell et al, 2002; De Roos et al, 2003; De Roos et al, 2005; Eriksson et al,
     2008; Orsi et al, 2009; and Cocco et al, 2013). This Meta-Analysis found an association between
     glyphosate and development of B-cell lymphoma with an OR 2.0 (95% CI: 1.1-3.6) and there was
     the same OR for DLBCL subtype. Furthermore, I have observed that several of the case-control
     studies cited above adjusted for other pesticides as potential confounding factors; whereas
     some did not. I have taken this issue into account in my analysis.

•     Most of American cancer centers as well as cancer associations list exposure to pesticides as a
     known risk factor to developing NHL. For example, the American Cancer Society and Cleveland
     Clinic identify pesticides as a known risk factor for NHL (https://www.cancer.org/cancer/non-
     hodgkin-lymphoma/causes-risks-prevention/risk-factors.html),
     (https://my.clevelandclinic.org/health/diseases/15662-adult-non-hodgkins-lymphoma).

•    The association between exposure to Roundup/glyphosate, a known pesticide, and a risk of NHL
     development is further supported by global medical community:

         o   In March 2015 the International Agency of Research on Cancer (IARC) has classified
             glyphosate as a probable human carcinogen (class 2A). This was based on thorough and
             rigorous investigations by independent researchers and investigators in the field. IARC
             represents a division of the World Health Organization (WHO) (https://www.iarc.fr/)
             and was established in 1965. It is an independent body to assess potential hazards that
             can cause cancer in humans. Criteria used by IARC to evaluate a substance as a potential

                                                 6
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 9 of 10



       carcinogen are: 1) substance must have ubiquitous human exposure; and 2) there must
       be sufficient preliminary data to implement a potential harm and carcinogenicity in
       humans.

   o   As of the last update on 07/30/2018, IARC has evaluated 1,006 substances since its
       inception over 4 decades ago. This indicates the high selectivity of the Agency in
       deciding which substance meet the criteria for evaluation. Out of these 1006
       substances, 20% were classified as either group 1 (human carcinogens) or 2A (probable
       human carcinogens) (https://monographs.iarc.fr/agents-classified-by-the-iarc/)

   o   IARC reviews peer-reviewed published literature that includes epidemiologic studies,
       animal data, and genotoxicity studies. In addition, IARC takes into account and assesses
       plausible mechanisms of action for possible carcinogenicity of the studied compound.

           ▪   Epidemiologic study that was published by McDuffie et al (Cancer Epidemiology,
               Biomarkers, and Prevention; Vol. 10, 1155–1163, November 2001) where 517
               cases and 1506 controls were included. The risk of NHL was statistically
               significantly increased among glyphosate exposed individuals more than two
               days per year with an OR of 2.12 (95% CI: 1.20-3.73).

           ▪   Another analyzed study was published by DeRoos et al in 2003 (Occup Environ
               Med. 2003 Sep;60(9):E11.) where 650 cases and 1933 controls were evaluated.
               The OR for glyphosate increasing the risk of developing NHL was 2.1 (95% CI:
               1.1-4.0).

           ▪   In a population-based case-control study, Eriksson et al (Int J Cancer; 2008; Oct
               1; 123 (7); 1657-1663) reported on 910 cases and 1016 controls and showed an
               OR of 2.36 (95% CI: 1.04-5.37) for developing NHL in individuals exposed to
               glyphosate more than 10 days in their lifetime.

           ▪   The IARC report included the preliminary data of the Agricultural Health Study
               (AHS) (https://aghealth.nih.gov/) , which was initially published by DeRoos et al
               in 2005 and found no association between glyphosate and NHL. The AHS is a
               prospective study that enrolled commercial pesticide applicators from Iowa and
               North Carolina and in the mid-1990s, and who were followed prospectively with
               repeated questionnaires. The study was updated in 2018 (Andreotti et al) where
               it found no association between glyphosate and NHL. This study suffered several
               critical flaws; mainly, the dropout rate where almost 40% of participants lost to
               follow up and the fact that the control arm included farmers with known risk
               factor for NHL, making it rather difficult to show increased risk for the
               glyphosate arm over the controls.

   o   Group 2A (probable) is the highest level of evidence short of a “definitive association”,
       which is best established with randomized controlled study. Such study would be
       impossible and unethical to perform as it exposes patients to a potentially harmful and
       probable carcinogenic agent.



                                           7
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 3:16-md-02741-VC Document 8572-20 Filed 12/27/19 Page 10 of 10



            o   The results of the IARC investigation were published in the Lancet Oncology in May 2015
                by Guyton et al (https://www,thelancet.com/iournals/lanonc/article/PIIS1470-
                2045(15)70134-8/fulltext).

            o   Epidemiologic studies were unable to look at subtypes of NHL when assessing
                epidemiologic causation. This is understandable as the classification of NHL has evolved
                over the years and there are many new subtypes that have been recognized that were
                not known in the late 1990s or early 2000s. The latest classification for NHL was
                published in 2016 by Swerdlow et al
                (http://www.bloodiournal.org/content/bloodiournal/127/20/2375.full.pdf) and in this
                classification, over 60 subtypes of B and T cell NHL have been identified. In addition,
                looking into specific subtypes of NHL would inevitably erode statistical power of
                conclusions given reduction in number of subjects. This shows that epidemiologic
                studies would rarely be able to investigate association between any occupational hazard
                and types of NHL. This is analogous to studying epidemiology of breast and prostate
                cancer, where we now recognize different subtypes, but study the epidemiology of
                these cancers in their totality. Finally, given proposed biologic effect of glyphosate on
                lymphocytes, one would not expect cancerous transformation to be uniquely restricted
                to a particular subtype of lymphocytes, but rather represent a broad effect on these
                class of cells in the immune system, affecting the risk of developing lymphoma as a
                group.



CONCLUSIONS

   •    Ms. Stevick has been exposed to glyphosate, a Class 2A human carcinogen in a manner and
        magnitude that fits within the published epidemiologic literature and studies where causation
        and an association between NHL and glyphosate have been demonstrated.

   •    In performing the thorough differential diagnosis into causes of Ms. Stevick's DLBCL, I conclude,
        to a reasonable degree of medical certainty, that her exposure to Roundup/glyphosate is a
        substantial factor contributing to the development of his NHL.




Andrei Shustov, M.D.




                                                    8
